DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the elements in Fig. 1 and 2 with only reference numbers labeling various boxes without description of the boxes do not provide a clear relationship between the elements that would have been apparent to any viewers reviewing the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited limitation, “The method according to claim 14, wherein the fixing the vehicle in position comprises arranging the vehicle such that wheels of the vehicle are freely rotatable” of claim 17 render the claim indefinite because claim 14 requires that the brakes of the vehicle are activated, which would prevent the wheels of the vehicle being freely rotatable. Therefore, the limitation of claim 17 appears to contradict with the limitation of claim 14. In attempt to promote compact prosecution, the Examiner interprets the limitations in light of the originally filed specification, as understood by the Examiner that the wheels of the vehicle are freely rotatable where the vehicle is being fixed in position with the use of a different method, other than the use of brakes.
The limitation “a speed engine temperature profile” in claim 23 render the claim indefinite because it is not clear what is a speed engine temperature and how does the profile of this parameter being represented. The originally filed specification merely repeat the term without further descriptions. The Examiner interprets the profile is related to engine temperature as reflected in the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-18, 20-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0174381 A1) and Dudar (US 2018/0354353 A1).
For claims 14, 26 and 27, Park discloses a control device executes a method for reproducing a fault that occurs during a driving operation of a vehicle, the method comprising: fixing the vehicle in position in order to prevent a movement relative to a reference surface on which the vehicle is located (Fig. 2, para. 0012, where the vehicle is fixed in position relative to a reference surface); 
reading a speed profile, which simulates a driving situation in which the fault has occurred during the driving operation, by an engine tester into a control device of the vehicle (Para. 0003, 0010, 0012, 0024, where speed profiles are used by the apparatus to test vehicle error, which would reproduce faults that occur during a driving operation of the vehicle); and 
providing automated traveling along the speed profile by the control device, which converts the speed profile into at least one control parameter of at least one of an engine or a transmission over time (Fig. 6, 7, para. 0014, 0024, 0036, 0037, 0067-0069, where the speed profile is controlled automatically by the control device of the vehicle that associate with engine and transmission operations over time).
Park does not specifically disclose the controlling of the speed profile of the vehicle when the vehicle is loaded by activation of a brake. Dudar in the same field of the art discloses controlling the engine operations for vehicle testing while having the brake of the vehicle activated (Para. 0031, 0033, 0066). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Park to control the speed profile of the vehicle when the vehicle is loaded by activation of a brake, taught by Dudar to properly test the desired vehicle components such as the engine while ensure the vehicle is safely position in place.

For claim 15, Park, as modified, discloses the method according to claim 14, wherein the fixing the vehicle in position comprises automated, and constant activation of the brake of the vehicle brought about by the control device (Dudar – para. 0059, 0066, where the brakes of the vehicle is constantly activated to fix the position of the vehicle). The rationale for combining the teaching of Park and Dudar applies as discussed above.

For claim 16, Park, as modified, discloses the method according to claim 15, wherein the fixing the vehicle in position further comprises a maximum activation of the brake of the vehicle brought about by the control device (Dudar – para. 0059, 0066, 0104, where the full braking force is provided to fix the position of the vehicle). The rationale for combining the teaching of Park and Dudar applies as discussed above.

For claim 17, Park discloses the method according to claim 14, wherein the fixing the vehicle in position comprises arranging the vehicle such that wheels of the vehicle are freely rotatable (Fig. 2, at least in para. 0012, where the vehicle is fixed is position by a roller, where the wheels of the vehicle are freely rotatable).

For claim 18, Park, as modified, discloses the method according to claim 14, wherein the fixing the vehicle in position comprises mechanical fixing in position. (Dudar – para. 0059, 0066, where the brakes of the vehicle is activated to mechanically fixing the position of the vehicle). The rationale for combining the teaching of Park and Dudar applies as discussed above.

For claim 20, Park discloses the method according to claim 14, wherein the at least one control parameter of the engine comprises at least one of an engine speed or a load requested by the engine (Para. 0014, 0087-0090).

For claim 21, Park discloses the method according to claim 14, wherein the at least one control parameter of the transmission comprises a drive position (Fig. 7, para. 0024, 0070-0072, 0081-0082).

For claim 22, Park, as modified, discloses the method according to claim 14, wherein: a driver assistance system control device monitors whether a relative movement is detected during a test, and when the relative movement is detected by the driver assistance system control device, a control signal for activating a brake is output (Para. 0093-0095, where the system monitors whether a relative movement is detected during the test and the control signal activates brakes and other operations to prevent the vehicle from deviating from the fixed position), but does not specifically disclose the control signal activates a parking brake. Dudar discloses the vehicle testing system can further activate the parking brake to provide full braking force to the vehicle (Para. 0059, 0089, 0104). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Park to further activate the parking brake, taught by Dudar to apply all available stopping power to maintain the vehicle from deviating from the desire testing position and to promote a safe testing environment.

For claim 24, Park discloses the method according to claim 14, wherein providing the automated traveling along the speed profile is carried out by a driver assistance system control device as the control device (Abstract, para. 0010, 0104, where the test system automatically perform the driving tests of the vehicle).

For claim 25, Park discloses the method according to claim 14, wherein providing the automated traveling along the speed profile is carried out by an engine control device as the control device (Para. 0014, 0036, 0067-0069, where an engine control device automatically carry out the speed profile of the vehicle).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0174381 A1) and Dudar (US 2018/0354353 A1) as applied to claim 14, and further in view of Mitani et al. (US 2013/0275016 A1).
For claim 19, Park, as modified, discloses the method according to claim 14, the control apparatus stopping the vehicle operation when a potential danger associate with the vehicle is determined (Para. 0093-0095), but does not disclose a sensor senses a temperature signal which represents at least one of a transmission temperature or a clutch temperature, and transfers the temperature signal to the control device for comparison with a specified threshold value temperature, and the traveling along the speed profile is aborted if the temperature signal is higher than the specified threshold value temperature. Mitani in the same field of the art discloses sensing the temperature of the transmission of the vehicle, comparing the temperature value to a predetermined value and stopping the operation of the vehicle when the temperature is greater than the predetermined value (Para. 0003, 0007). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Park to senses a temperature signal which represents at least one of a transmission temperature or a clutch temperature, and transfers the temperature signal to the control device for comparison with a specified threshold value temperature, and the traveling along the speed profile is aborted if the temperature signal is higher than the specified threshold value temperature, taught by Mitani to prevent thermal damages to components of the vehicle in case components of the vehicle overheat.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0174381 A1) and Dudar (US 2018/0354353 A1) as applied to claim 14, and further in view of Shao et al. (US 2020/0072112 A1).
For claim 23, Park, as modified, discloses the method according to claim 14, but does not specifically disclose a speed engine temperature profile is processed as the speed profile. Shao in the same field of the art discloses a speed engine temperature profile is processed as the speed profile for performing tests associated with the engine of the vehicle (Fig. 4, para. 0005, 0007, 0013, 0028, where the test associated with the engine relates to engine speed and temperature profile/model). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Park to process a speed engine temperature profile, taught by Shao to effectively perform engine tests relate to ranges of engine operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2018/0347491 A1) Rousseau et al. discloses an engine testing method for testing the operations of the engine of the vehicle at proper conditions.
(US 2016/0247331 A1) Cacabelos et al. discloses a system for generating test drive scripts for vehicles recreating vehicle symptom exhibited by the vehicle.
(US 2017/0169629 A1) Sugihara discloses a vehicle test running system that enable repeatable trail and error in testing the driving of the vehicle.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661